COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN RE:  ERIC FLORES,



                            Relator.
§
 
§
 
§
 
§
 
§
 
 § 



No. 08-08-00007-CR

AN ORIGINAL PROCEEDING

IN MANDAMUS




MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS


	Relator, Eric Flores, seeks a writ of mandamus to compel the Honorable Alma Trejo, of the 
El Paso County Criminal Court at Law Number One to proceed with his criminal trial, and grant an 
evidentiary hearing on a writ of habeas corpus he has filed with the El Paso County District Clerk.
Mr. Flores contends that the trial court has abused her discretion by failing to take these actions and
has infringed on his right to a speedy trial.  In a supplement to his original petition for mandamus
relief Mr. Flores also requests that this Court order Judge Trejo serve the El Paso County Sheriff
with process regarding his writ of habeas corpus.
	In order to establish a right to relief through a writ of mandamus, a realtor must establish: 
(1) no other adequate remedy at law is available; and (2) that the act he seeks to compel is
ministerial.  State ex rel. Young v. Sixth Judicial Dist. Court of Appeals, 236 S.W.3d 207, 210
(Tex.Crim.App. 2007).  An act is minsterial if it does not involve the exercise of any discretion. 
State ex rel. Hill v. Court of Appeals for the Fifth District, 34 S.W.3d 924, 927 (Tex.Crim.App.
2001).  Based on the petition, supplements, and record provided, Mr. Flores has not demonstrated
he is entitled to mandamus relief.  See Tex.R.App.P.52.8.

March 13, 2008					 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)